
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.48



AMENDED AND RESTATED AGREEMENT


        This Amended and Restated Agreement dated as of February 25, 2008 (the
"Agreement") is by and between Denys Gounot ("Gounot"), DG Network ("DG
Network") and Superior Essex Inc. (together with its subsidiary, affiliated and
associated companies, "SEI").

        WHEREAS, SEI has elected Denys Gounot ("Gounot"), the principal of DG
Network, to serve as Chair of Essex Europe SAS, the holding company for SEI's
magnet wire operations in Europe (together with its subsidiary, affiliated and
associated companies, "Essex Europe");

        WHEREAS, SEI and Gounot entered into and Agreement dated January 18,
2006 to set forth the terms related to fees and expenses incurred in connection
with such service as chair ("Original Chair Agreement");

        WHEREAS, SEI and DG Network entered into a Consulting Agreement dated
January 18, 2006 to set forth terms for DG Network to provide certain consulting
services with respect to Essex Europe (the "Original Consulting Agreement"); and

        WHEREAS, the parties amended and restated the Original Chair Agreement
and Original Consulting Agreement (together the "Original Agreements") in their
entirety on February 16, 2007 (the "2007 Agreement").

        WHEREAS, the parties wish to amend and restate the DG Consulting
Agreement in its entirety as provided herein.

        NOW, THEREFORE, the parties hereto agree to amend and restate the DG
Consulting Agreement, and the DG Consulting Agreement is hereby amended and
restated, in its entirety as follows:

        1.    Consulting Services.    DG Network agrees to provide strategic
consulting and advisory services to SEI in connection with the management and
operation of the businesses of Essex Europe, including review and implementation
of strategic business development opportunities, and such other services as SEI
shall reasonably request ("Consulting Services"). SEI and DG Network acknowledge
that Gounot will be the primary person providing the Consulting Services and
that the Consulting Services will require the devotion of a substantial portion
of his time. Any change in personnel by DG Network must be approved by SEI.

        2.    Fees and Expenses.    

        (a)   Effective January 1, 2008, the parties acknowledge that DG Network
shall receive a fee of $210,000 per year, payable in equal monthly installments
in advance, for providing Consulting Services and payment to Gounot for serving
as Chair of Essex Europe.

        (b)   DG Network will be reimbursed for the reasonable travel and living
expenses actually incurred by DG Network with respect to Gounot for Consulting
Services while Gounot is away from his normal place of residence or business in
connection with this Agreement in accordance with applicable SEI policies and
procedures. In the event DG Network is required to incur out of pocket expenses
in connection with this Agreement, DG Network will be reimbursed for such
expenses in accordance with applicable SEI and Essex Europe policies and
procedures.

        (c)   The parties acknowledge that Gounot will be reimbursed by Essex
Europe for the reasonable travel and living expenses actually incurred by Gounot
as Chair while Gounot is away from his normal place of residence or business and
for out-of-pocket expenses in accordance with applicable Essex Europe policies
and procedures.

        3.    Standards of Performance.    DG Network will perform the
Consulting Services in conformity with the highest ethical standards and in
compliance with all statutes, laws, ordinances, codes, rules and

--------------------------------------------------------------------------------




regulations applicable to the Consulting Services, as well as SEI's Code of
Ethics and Standards of Business Conduct, and its site policies, practices,
guidelines and rules.

        4.    Term as Chair; Relationship of Parties.    Gounot agrees to serve
as Chair of Essex Europe. Gounot acknowledges that his term as Chair is at the
election of the shareholders of Essex Europe and nothing herein provides any
rights or agreements to continue as Chair or director of Essex Europe or SEI.
Gounot acknowledges that he is not an employee or part-time employee of SEI or
Essex Europe and that he shall not represent himself as, act or purport to act
as or be deemed to be the agent, representative, employee or servant of SEI.

        5.    Termination of Agreement.    Either party shall have the right to
suspend the services provided hereunder or terminate the Agreement at any time,
upon giving not less than sixty (60) days written or oral notice of such
suspension or termination to the other party. In the event of such suspension or
termination, SEI's sole liability shall be to make the payments due pursuant
hereto through the termination date.

        6.    Relationship of Parties.    In performing Consulting Services
hereunder, DG Network is acting as an independent contractor, and not as an
employee or part-time employee of SEI or Essex Europe. Neither DG Network nor
its officers, employees or agents shall represent itself or themselves as, act
or purport to act as or be deemed to be the agent, representative, employee or
servant of SEI. Similarly, at no time shall DG Network and SEI be considered to
be co-employers or joint employers. All persons furnished, used, retained or
hired by or on behalf of DG Network at all times shall be considered to be
solely the employees of DG Network, and DG Network at all times shall maintain
supervision and control over its employees. Neither party has any right, power
or authority, express or implied, to bind the other party.

        Neither SEI nor Essex Europe shall be responsible for the payment of
worker's compensation, unemployment compensation, social security or any other
payroll tax for employees, representatives or agents of DG Network to assist in
providing Consulting Services. Likewise, no employee of DG Network shall be
permitted to participate in any SEI or Essex Europe employee welfare benefit
plan, employee pension benefit plan or any other benefit offered by SEI or Essex
Europe to their own employees.

        7.    Confidentiality.    

        (a)   DG Network has acquired or may acquire from SEI or Essex Europe
(the "Protected Party") information which the Protected Party wishes to keep
confidential, including, but not limited to, any information regarding SEI's and
Essex Europe' products, projects, business, plans, programs, plants, processes,
equipment, costs, customers and operations (collectively, "Confidential
Information"). For a period of two (2) years from the effective date of this
Agreement, Neither DG Network nor its officers, owners, employees, agents or
representatives (collectively, the "Representatives") shall disclose any
Confidential Information to third parties or use any Confidential Information
(other than in connection with performing its obligations under this Agreement),
without in each instance securing the prior written consent of the Protected
Party. All notes, memoranda, records, tapes, printouts and other documents
(including, but not limited to, all electronic versions, drafts, copies and
excerpts thereof) embodying or referring to the Confidential Information or
supplied to DG Network by a Protected Party (collectively, "Documents") shall be
the property of the Protected Party and shall be subject to this Agreement. The
Protected Party shall be free to use all Documents in its business. All
Documents shall be delivered or returned to the Protected Party within five
(5) business days of the termination of this Agreement, provided, however, that
DG Network may retain one archival copy of all reports delivered to a Protected
Party and of all working papers necessary to support its analyses, conclusions
and recommendations. DG Network agrees that the restrictions and obligations
expressed in this Agreement are in no way to supersede or eliminate any rights
which a Protected Party has pursuant to state or federal law or foreign laws
pertaining to trade secrets or proprietary information, and, in the

2

--------------------------------------------------------------------------------




event any such federal or state law or foreign law provides greater protections
of any Confidential Information than the protections set forth in this
Agreement, such greater protections shall apply to that Confidential
Information.

        (b)   Nothing contained in this Agreement shall prevent DG Network from
using or disclosing Confidential Information which (a) has become part of the
public domain other than by acts or omissions of DG Network or its
Representatives, (b) has been furnished or made known to DG Network by third
parties (other than those acting on behalf of a Protected Party) as a matter of
right and without restriction on disclosure or use, or (c) was legitimately in
DG Network's possession prior to disclosure by a Protected Party, considering
Gounot's past experience and positions, was not acquired directly or indirectly
from a Protected Party, and which DG Network had an unrestricted right to
disclose. Specific information shall not be deemed to fall within the scope of
the foregoing exceptions merely because it is embraced by more generic
information that falls within the scope of one or more of those exceptions.

        (c)   In the event DG Network or its Representatives are requested or
become legally compelled (by deposition, interrogatory, request for documents,
subpoena, civil investigative demand or similar process) to disclose any
Confidential Information, then DG Network shall provide the Protected Party with
prompt written notice of such request or requirement so that the Protected Party
may seek a protective order or other appropriate remedy and/or waive compliance
with the terms of this paragraph 7. In the event that such protective order or
other remedy is not obtained, or that a Protected Party waives compliance with
the provisions of this paragraph 7 or as otherwise required by law, the party so
requested or compelled agrees to furnish only that portion of the Confidential
Information as it is advised by counsel is legally required to be disclosed, and
to exercise its best efforts to obtain assurance that confidential treatment
will be accorded the Confidential Information.

        (d)   DG Network and its Representatives have been provided a copy of
the Master Confidentiality Agreement, dated October 21, 2005, among SEI, Essex
Europe and the other parties thereto (the "Master Agreement"). DG Network agrees
to comply with the Master Agreement with regard to the use and confidentiality
of information provided by or on behalf any party thereto as if DG Network were
a party to the Master Agreement.

        8.    Assignment.    Neither DG Network or Gounot shall (by operation of
law or otherwise) assign its rights or delegate their respective performance
hereunder, in whole or in part, without the prior written consent of SEI, and
any attempted assignment or delegation without such consent shall be void.
Subject to the foregoing, this Agreement shall be binding upon and inure to the
benefit of the parties hereto and, except as regards personal services, shall be
binding upon and inure to the benefit of the successors, assigns, personal
representatives, executors and administrators of the parties hereto.

        9.    Survival.    The provisions of paragraph 3, 4, 5 and 7 hereof
shall survive the termination of the Consulting Services and this Agreement.

3

--------------------------------------------------------------------------------



        10.    Governing Law.    This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Georgia, United States of
America (without regard to the conflict of laws principles thereof).

    SUPERIOR ESSEX INC.
 
 
By:
 
/s/ Stephen M. Carter

--------------------------------------------------------------------------------

Stephen M. Carter, CEO
 
 
DG NETWORK
 
 
By:
 
/s/ Denys Gounot

--------------------------------------------------------------------------------


 
 
DENYS GOUNOT
 
 
By:
 
/s/ Denys Gounot

--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.48



AMENDED AND RESTATED AGREEMENT
